DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power source to supply a bias to the transfer roller through the support member” (claim 6) in conjunction with the support member being “separate from the conductive device” (claim 4) and the power source “to supply a bias to the transfer roller through the conductive device” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 show(s) modified forms of construction in the same view (specifically, shaft 34h).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the power source to supply a bias to the transfer roller through the support member.”  This is confusing, because claim 1 sets forth that the power source supplies a bias to the transfer roller through the conductive device, and it is not clear whether the bias supplied through the support member is in place of the bias supplied through the conductive device, or whether the bias supplied through the support member is in addition to the bias supplied through the conductive device.
Applicant’s specification does not help to clarify.  Paragraph [0060] merely states that the power source “may” supply a bias to the transfer roller through the support member.  Further, the drawings do not show the power supply connected to the support member.
As such, claim 6 is rendered indefinite.  For examination purposes, claim 6 will be interpreted as best as one is able.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namba (US 2012/0219333).
Regarding claim 15, Namba teaches an imaging system 100 (Fig. 5 [0015]) comprising: 
a transfer belt 30 that is rotatable (counterclockwise as shown in Fig. 5 [0016]); 
a transfer roller 36 having a tubular body 52/54 and a hollow portion within the tubular body (Each of the deformable elastic layer 52 and high-resistance layer 54 is formed as a hollow column around core 50 shown in Fig. 1; [0033].  Moreover, elastic layer 52 is a foamed layer which means that it would include hollow portions of air throughout the layer; [0034].), wherein the tubular body 52/54 is made of an elastic material and includes a surface (outer surface of 54) that contacts the transfer belt (Fig. 2 [0033]); and
a conductive device 58 to contact a surface of the transfer roller (Fig. 1 [0035]) to supply a bias to the transfer roller (Figs. 1-2 [0037, 0043]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2012/0219333) in view of Takahashi et al. (US 2018/0136592, hereinafter “Takahashi”).
Regarding claim 1, Namba teaches an imaging system 100 (Fig. 5 [0015]) comprising: 
a transfer belt 30 (Fig. 5 [0016]); 
a driving roller to rotate, wherein the driving roller engages the transfer belt to move the transfer belt (at least one of rollers 32/34 must engage and drive the transfer belt, in order for the system to operate as intended); 
a transfer roller 36 located adjacent a backup roller 34, wherein the transfer belt is interposed between the transfer roller and the backup roller to form a transfer nip portion between the transfer roller and the transfer belt (Figs. 1 & 5 [0023]), and wherein the transfer roller includes a hollow portion to cause the transfer roller to deform when subjected to an external force (Each of the deformable elastic layer 52 and high-resistance layer 54 is formed as a hollow column around core 50 shown in Fig. 1; [0033].  Moreover, elastic layer 52 is a foamed layer which means that it would include hollow portions of air throughout the layer; [0034].); 
a conductive device 58 to contact a surface of the transfer roller (Fig. 1 [0035]); and 
a power source 68 electrically connected to the conductive device, to supply a bias to the transfer roller through the conductive device (Figs. 1-2 [0037, 0043]).
Namba is silent regarding which roller serves as a driving roller for the transfer belt, and therefore fails to teach the transfer belt interposed between the transfer roller and the driving roller to form a transfer nip portion between the transfer roller and the transfer belt.
Takahashi teaches a similar imaging system comprising a transfer roller 162 located adjacent a backup roller 154 that also serves as a driving roller, wherein a transfer belt 151 is interposed between the transfer roller 162 and the driving roller 154 to form a transfer nip portion TR between the transfer roller 162 and the transfer belt 151 (Fig. 2 [0031, 0041, 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the backup roller of Namba as the driving roller, as taught by Takahashi.  One would have been motivated to make this modification in order to provide a suitable driving roller for rotating the transfer belt.
Regarding claim 2, modified Namba teaches the imaging system according to claim 1, wherein the transfer roller has a tubular body 52/54 including a base layer 52 which is an innermost layer in the radial direction of the tubular body, and a surface layer 54 over the base layer, which is an outermost layer in the radial direction of the tubular body (Namba Fig. 1 [0033]), wherein a volume resistance value of the surface layer 54 is greater than a volume resistance value of the base layer 52, and wherein surface resistivity of the surface layer 54 is greater than surface resistivity of the base layer 52.  (Namba describes surface layer 54 as “a high-resistance layer” having a resistance of 13.7 Log Ω·cm and base layer 52 as “a low-resistance…layer”; [0033-0034].  As such, it is implicit that the surface layer 54 has both a greater volume resistance and surface resistivity than those of the base layer 52.)
Regarding claim 3, modified Namba teaches the imaging system according to claim 1, wherein the transfer roller 36 is supported by least three holding portions 22WO 2021/045914PCT/US2020/047377(belt 30/driving roller 34, conductive device 58, and cleaning blade 66; Namba Fig. 1) that are included in at least the transfer belt 30 and the conductive device 58, and wherein one of the at least three holding portions (conductive device 58) is located on a side of the transfer roller 36 that is opposite the transfer nip portion (see Namba Fig. 1).
Regarding claim 4, modified Namba teaches the imaging system according to claim 3, wherein the transfer roller is supported by the transfer belt 30, the conductive device 58, and a support member 66 separate from the transfer belt and the conductive device (Namba Fig. 1).
Regarding claim 6 as best understood, modified Namba teaches the imaging system according to claim 4, the power source to supply a bias to the transfer roller through the support member 66 (Namba [0069]).
Regarding claim 8, modified Namba teaches the imaging system according to claim 3, wherein the conductive device 58 has two contact points contacting a surface of the transfer roller 36 (conductive device 58 contacts the surface of transfer roller 36 along a length directed into/out of the page of Fig. 2 of Namba, and therefore has many contact points along this length), and wherein the transfer roller 36 is supported by the transfer belt 30 and the two contact points of the conductive device (Namba Fig. 2).
Regarding claim 10, modified Namba teaches the imaging system according to claim 1, wherein the transfer roller 36 includes hole (in which shaft 50 is disposed) that forms the hollow portion and a shaft 50 extending in the hole, along an axial direction (into/out of the page of Fig. 2 of Namba) of the transfer roller 36, and wherein the hole has an inner diameter greater than an outer diameter of the shaft.  (See Namba Fig. 2 [0033], the inner diameter of the hole must be slightly greater than the outer diameter of the shaft in order for layer 52 to fit around shaft 50.  Alternatively, roller 36 comprises a hole inside layer 54, which is filled with layers 52 and 50, that has an inner diameter that is much greater than the outer diameter of shaft 50.)
Regarding claim 11, modified Namba teaches the imaging system according to claim 1, wherein the driving roller 34 is a backup roller which tensions the transfer belt 30 (Namba Fig. 1 [0016]), and wherein the transfer nip portion is set to a constant pressure (stabilized force) by the backup roller (Namba [0064]).
Regarding claim 12, modified Namba teaches the imaging system according to claim 1, wherein (see Fig. 1 of Namba) the transfer roller 36 includes a tubular body 51/52 that forms the hollow portion, wherein the tubular body has a thickness in the radial direction of the transfer roller (thickness of 51/52), wherein the transfer nip portion corresponds to a first nip portion 60, and wherein a second nip portion 62 is formed where the conductive device 58 contacts the transfer roller 36, and wherein a distance from the first nip portion to the second nip portion is equal to or greater than the thickness of the tubular body of the transfer roller (see Figs. 1-2 of Namba).
Regarding claim 13, modified Namba teaches the imaging system according to claim 1, 24WO 2021/045914PCT/US2020/047377 wherein a position of the driving roller 34 is fixed relative to a position of the conductive device 58 (this is an implicit feature, since Namba does not disclose or suggest changing either the position of the conductive device or driving roller).
Regarding claim 14, modified Namba teaches the imaging system according to claim 1, wherein the conductive device 58 is disposed so as to press the transfer roller 36 against the transfer belt 30 (at contact portion 62; Namba Fig. 2 [0062]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2012/0219333) in view of Takahashi (US 2018/0136592) as applied to claims 1, 3, and 4 above, and further in view of Shimodaira (US 2019/0317425).
Regarding claim 5, modified Namba teaches the imaging system according to claim 4, but fails to teach wherein the support member is a support roller to rotate with the transfer roller.
Shimodaira teaches utilizing a support roller/cleaning roller 1 that rotates with transfer roller T2b instead of a fixed support member/cleaning blade (Fig. 3 [0049, 0060]).
Utilizing the teachings of Shimodaira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a support roller that rotates with the transfer roller for the fixed support member of Namba.  One would have been motivated to make this modification in order to prevent an increased torque on the transfer roller which could lead to failure of driving the transfer roller and scratching of a recording sheet or a paper jam (Shimodaira [0060]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2012/0219333) in view of Takahashi (US 2018/0136592) as applied to claims 1, 3, and 4 above, and further in view of Tano et al. (US 2017/0285553, hereinafter “Tano”).
Regarding claim 7, modified Namba teaches the imaging system according to claim 4, but does not explicitly teach wherein the support member includes a curved surface which contacts the surface of the transfer roller, wherein the curved surface is curved so as to substantially follow the surface of the transfer roller.
Tano teaches a support member/cleaning blade 342 which may be utilized to clean a transfer roller/target member (Fig. 1 [0022, 0078]), similar to Namba’s support member 66.  Tano teaches that the support member/cleaning blade 342 includes a curved surface 3S which contacts the surface of the target member (Fig. 5), wherein the curved surface is curved so as to substantially follow the surface of the target member ([0046, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support member to include a curved surface which contacts the surface of the transfer roller, wherein the curved surface is curved so as to substantially follow the surface of the transfer roller, as taught by Tano.  One would have been motivated to make this modification in order to decrease wear of the contact surface while providing high cleaning performance (Tano [0046]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba (US 2012/0219333) in view of Takahashi (US 2018/0136592) as applied to claim 1, and further in view of Watanabe et al. (JP 2006-317627, hereinafter “Watanabe”).
Regarding claim 9, modified Namba teaches the imaging system according to claim 1, but fails to teach wherein the transfer roller is a shaftless roller.
Watanabe teaches utilizing a shaftless (hollow thin-wall pipe) roller 2 as a transfer roller (Figs. 1 and 3, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a shaftless roller, as taught by Watanabe, for the transfer roller of modified Namba.  One would have been motivated to make this modification in order to prevent an image disturbance caused in an area where the rotating load torque of a drive roller is nonuniform by reducing fluctuating force exerted to the transfer roller when thick paper enters/exits (Watanabe Abstract).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kono (JP 2004-151616) is cited for teaching hollow rollers usable as transfer rollers within an imaging system.
Miyake et al. (WO 2020/257287) is cited for teaching configurations of a secondary transfer roller and conductive device similar to those which are claimed by Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852